Citation Nr: 1413758	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's claim was remanded by the Board for additional development in September 2012 and March 2013.  


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to active service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2009, May 2009, November 2012, May 2013, and November 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence with the exception of some VA treatment records which the Appeals Management Center determined were unavailable.  The Veteran was apprised of that finding in a November 2013 letter and provided the opportunity to submit any records in his possession.  No additional records were received from the Veteran.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a low back disability as a result of his active duty service in the Navy.  Specifically, he has indicated that he did not sustain an injury in service but spent a lot of time on Navy ships and was in tight quarters and he had to stoop often as he is tall, which aggravated his back and caused low back strain.  

The Veteran's service medical records show that he reported recurrent low back pain on a report of medical history form prepared in conjunction with his entrance examination dated in November 1979.  The examiner noted that the Veteran had occasional strained back.  Clinical evaluation of the Veteran's spine was normal at his November 1979 entrance examination.  The Veteran also reported recurrent back pain on a report of medical history form prepared in conjunction with a July 1980 examination.  The examiner noted that the Veteran had a strained back with no residual difficulties.  Clinical evaluation of the spine was normal at that time.  A February 1983 re-enlistment examination revealed a normal clinical evaluation of the spine.  The Veteran reported recurrent back pain on a report of medical history form prepared in conjunction with a March 1987 re-enlistment examination.  The examiner noted a past history of low back pain.  A March 1987 re-enlistment examination included a normal clinical evaluation of the spine.  The Veteran also reported recurrent back pain on report of medical history forms prepared in conjunction with examination dated in February 1988, March 1989, May 1993, and at a separation examination in March 1994.  Clinical evaluation of the spine was normal at the times of the examinations dated in February 1988, March 1989, May 1993, and at the separation examination dated in March 1994.  

At a December 1994 VA examination, the Veteran reported chronic low back pain for many years.  Following a physical examination, the Veteran was assessed with chronic low back pain.  

Private treatment reports from T. Godfrey, M.D., dated from July 2006 to April 2009 show a report of low back pain in March 2008.  The Veteran was assessed with low back pain and referred for a magnetic resonance imaging (MRI).

A March 2008 MRI performed at Midwest Open MRI shows a diagnosis of bilateral facet hypertrophic changes with a broad disc bulge with superimposed focal disc protrusion extending laterally into the right foramen causing moderate foraminal stenosis and displacement of the right L5 nerve root at L5-S1; mild left-sided foraminal narrowing due to facet hypertrophy; and disc bulges at L3-4 and L4-5.  

VA treatment records dated from March 2000 to March 2013 show a report of low back pain in April 2010.  The records variously show reports of back pain after that date.  

At a November 2011 VA examination, the Veteran reported a history of low back pain since 1981.  He reported that weather in London during his service worsened his back as did working on a submarine.  He indicated that he self-medicated and saw a non-military physician during service who prescribed oral medication.  He also sought treatment for his back following service.  The examiner noted that an MRI performed in 2008 revealed a herniated disc.  Following a review of the claims file, examination of the Veteran, and review of x-rays of the lumbar spine which revealed degenerative spondylosis and degenerative disc disease in the lower lumbar spine with retrolisthesis of L4-5 and incidental spina bifida occulta at S1, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  The examiner's rationale was that that there was no clear and convincing evidence that the Veteran entered active duty service with a chronic disorder of the back.  The examiner noted that the Veteran's service medical records showed reports of back pain on medical history forms but no record of treatment for back pain during service.  The examiner concluded that while evidence revealed that the Veteran had a current back disability, it was less likely than not linked to back symptoms reported in the service medical records.  

At a November 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The examiner reported the same history as noted at the time of the previous VA examination.  The examiner noted that the Veteran drove a truck for a living.  Following a review of the claims file and examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  The examiner's rationale was that there was no specific injury in service and with age, post-service occupation, and weight gain, the Veteran developed degenerative joint disease in all joints.  The examiner concluded that it was unlikely that the Veteran's service caused his low back disability because of the amount of degenerative joint disease in all joints.

At a July 2013 VA examination, the Veteran reported the same medical history previously noted at his other examinations.  Following a review of the claims file and examination the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely than not that that the Veteran's low back disability was incurred in or caused by service.  The examiner's rationale was that there was no specific injury in service and the back pain was a natural progression of the aging and an active lifestyle.  The examiner noted that the Veteran had also been overweight for many years which can play a role in worsening of pain, arthritis, or degenerative changes.  Finally, the examiner noted that being a truck driver was also hard on the back and can play a role in a worsening of the back.  

In a September 2013 VA addendum opinion, the July 2013 examiner reviewed the claims file again and specifically noted the December 1994 VA examination report at which the Veteran reported chronic low back pain with no specific injury in service.  The examiner indicated that the previously offered opinion and rationale did not change following a review of that evidence.  The examiner noted that the Veteran indicated at the time of the 1994 examination he had chronic back pain and pursued truck driving as his post-service occupation which he continued to do.  The examiner cited to a medical article which noted certain risk factors for low back pain which included aging and high-risk occupations such as long-distance truck driving.  The examiner noted that there were many factors which played a role in the Veteran's low back pain but concluded that there is not a 50 percent probability that it was at least as likely as not directly related to his active service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability. 

The evidence does not show competent evidence of a relationship of the Veteran's claimed low back disability and his period of active service.  The only medical opinions of record indicate that it was less likely than not that any low back disability was due to service.  The examiners of record provided rationales for the opinions.  Moreover, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the Veteran has contended that he has a back disability related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed low back disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, while the Veteran's statements regarding back pain in service and since that time are credible, his statements regarding his low back disability being related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the examiners' opinions more probative because of the medical training of those individuals.  Furthermore, the evidence of record does not show that any low back arthritis manifested to a compensable degree within one year following separation from service.  The competent medical evidence of record is all against the claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


